Citation Nr: 0810377	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lupus erythematosus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision that 
denied service connection for lupus erythematosus.  The 
veteran timely appealed.

In March 2007, the veteran testified during a videoconference 
hearing before a former Veterans Law Judge.

In February 2008, the Board duly notified the veteran that 
the Board no longer employed the Veterans Law Judge that 
conducted the March 2007 Board hearing and that he had the 
right to another Board hearing.  The veteran has not 
responded to the February 2008 letter, and has not indicated 
any desire for another Board hearing.


FINDING OF FACT

The competent evidence is against a link between the 
veteran's current lupus erythematosus and service.


CONCLUSION OF LAW

The criteria for service connection for lupus erythematosus 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2004 and April 2006 letters, the RO notified 
the veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the April 2006 letter, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot as service connection for lupus 
erythematosus is not warranted.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records.  The Board also has arranged 
for a medical specialist's opinion in connection with the 
claim on appeal, a report of which is of record.  The veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed for certain chronic 
diseases, such as systemic lupus erythematosus, which become 
manifest to a compensable degree within a prescribed period 
after discharge from service (one year), even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 
(2007).

The Board notes that service medical records contain neither 
manifestations nor complaints, nor findings of either a skin 
rash or lupus erythematosus.  Neither a nervous condition, as 
reported by the veteran, nor any skin disease was found in 
service.

The veteran testified that he was first diagnosed with lupus 
erythematosus in the late 1980's.  It was not until October 
2004 that VA treatment records first included a notation of 
lupus erythematosus causing increased problems.  Other than 
the veteran's sister's notification in October 2004 that she 
saw the veteran's skin rash numerous times since his 
separation from service, there have been no reports of 
symptomatology between the time of service and the initial 
findings in the late 1980's.  

In this case, there is no evidence of systemic lupus 
erythematosus either manifested in service or within the 
first post-service year, to warrant service connection on the 
basis of presumptions referable to chronic diseases.  In 
fact, a VA physician indicated that the veteran's discoid 
lupus and membraneous nephropathy in December 2004 did not 
fulfill the criteria for "systemic" lupus erythematosus.

In March 2007, the veteran testified that, approximately two 
weeks after being treated for constipation during boot camp, 
he developed a rash on his chest of two days' duration.  He 
also testified about having another rash during the Cuban 
[missile] crisis.  The rash went away, and the veteran did 
not seek medical treatment.  The veteran testified that he 
periodically had a rash that would last three or four days.

On the basis of the veteran's testimony, the Board obtained a 
medical advisory opinion from a VHA physician, who consulted 
with a Board-certified rheumatologist and reviewed literature 
on discoid lupus.  The VHA physician also reviewed the 
veteran's claims file and testimony, and noted that the 
service medical records did not specifically note the 
presence of any rash; nor did the veteran provide a 
description of the rash.  The VHA physician noted that 
discoid lesions have classic characteristics; and upon 
healing, leave depressed central scars, atrophy, 
telangiectasias, and hyperpigmentation (medical reference 
source omitted).

In November 2007, the VHA physician opined that the veteran's 
in-service rashes were less likely to be discoid lupus 
manifestations.  In support of this opinion, the VHA 
physician noted that the veteran's testimony had suggested 
that the rashes were evanescent, and that the veteran did not 
mention any scarring.
   
Here, the veteran's service medical records at enlistment and 
at separation note a couple of moles, which were not 
considered disabling.  The service medical records do not 
reflect any skin disorder or lupus erythematosus, and do not 
reflect any scarring.  While the veteran attributes the onset 
of his disability to service, an October 2004 notation by the 
veteran's primary care physician-indicating that the 
veteran's current skin rash is as likely as not a 
continuation of the skin rash he experienced in service-
without more, does not transform the reported lay assertion 
into competent evidence of the required nexus.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  The veteran's primary 
care physician had not reviewed the veteran's service medical 
records.

The Board also finds the November 2007 VHA physician's rather 
thorough opinion to be more persuasive than the primary care 
physician's notation.  For one thing, the primary care 
physician neither provided any treatment records nor 
referenced any specific pieces of evidence or factors in 
support of the opinion.  In fact, other than noting the 
severity of the veteran's current disease, the primary care 
physician's opinion is rather cursory, and is two lines in 
length.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), cert. 
denied 120 S. Ct. 1252 (2002) (it is not error for the Board 
to value one medical opinion over another, as long as a 
rationale basis for doing so is given); see also Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (essentially provide that opinions 
which appear to have been based entirely on the history 
provided by the veteran, and not supported by the objective 
evidence of record, carry little probative weight.)

While the veteran is competent to offer statements of first-
hand knowledge that he experienced a skin rash in service, as 
a lay person he is not competent to render a probative 
opinion on a medical matter, such as the onset of lupus 
erythematosus or of medical diagnosis or causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In fact, the veteran's statements about the onset of lupus 
erythematosus are outweighed by the absence of any classic 
characteristics and scarring in service, as mentioned by the 
November 2007 VHA physician.

Here, the competent evidence weighs against linking the 
veteran's current lupus erythematosus and service.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection.

Inasmuch as the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not arise 
and the claim is denied.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for lupus erythematosus is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


